        Case 3:18-cv-00616-BAJ-RLB       Document 62    04/20/20 Page 1 of 2



                         UNITED STATES DISTRICT COURT

                         MIDDLE DISTRICT OF LOUISIANA


SHANNON ALEXANDER                                                   CIVIL ACTION

VERSUS

RAY JONES                                                 NO.: 18-000616-BAJ-RLB



                              RULING AND ORDER

      Before the Court is the United States Magistrate Judge’s Report and

Recommendation (Doc. 55) pursuant to 28 U.S.C. §636(b)(1). The Report and

Recommendation addresses the Motion to Dismiss (Doc. 43) filed by Defendant Ray

Jones, arguing for the dismissal of pro se Plaintiff Shannon Alexander’s Complaint

(Doc. 1) for failure to state a claim upon which relief can be granted. The Magistrate

Judge recommended that the Court deny Defendant’s Motion and refer this matter

to him for further proceedings. (Doc. 55 at p. 5).

      The Report and Recommendation notified the parties that, pursuant to 28

U.S.C. §636(b)(1), they had fourteen days from the date they received the Report and

Recommendation to file written objections to the proposed findings of fact,

conclusions of law, and recommendations therein. No objections or responses were

filed by either party.

       Having carefully considered the underlying Complaint, the instant motion,

and related filings, the Court approves the Magistrate Judge’s Report and




                                           1
       Case 3:18-cv-00616-BAJ-RLB        Document 62       04/20/20 Page 2 of 2



Recommendation, and hereby adopts its findings of fact, conclusions of law, and

recommendation.

      Accordingly,

      IT   IS   ORDERED          that   the       Magistrate   Judge’s    Report        and

Recommendation (Doc. 55) is ADOPTED as the Court’s opinion herein.

      IT IS FURTHER ORDERED that Defendant’s Motion is DENIED.

      IT IS FURTHER ORDERED that this matter is referred to the Magistrate

Judge for further proceedings.


                                  Baton Rouge, Louisiana, this 20th day of April, 2020




                                        _____________________________________________
                                        JUDGE BRIAN A. JACKSON
                                        UNITED STATES DISTRICT COURT
                                        MIDDLE DISTRICT OF LOUISIANA




                                              2
